DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction mailed on September 16, 2022 is withdrawn and claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 4,064,090).
Gibson discloses aqueous coating composition useful in cathodic electrodeposition process, and exemplifies a coating comprising water, an epoxy amine adduct, a butylated urea-formaldehyde resin solution as crosslinking agent, a neutralizing agent having a pKa of 1.5-6.0, and a pigment paste (see Examples).  Gibson discloses the compositions as 
Gibson anticipates instant claim 1.
As to claims 2-10, Gibson exemplifies compositions, as described above, using formic acid, dimethylolpropionic acid, lactic acid and acetic acid as the neutralizing agent (col. 9, Example 5).  In each of these examples, no other acids were used, therefore the compositions are substantially free of acids having a pKa of less than 0 and substantially free of acids having a pKa of less than 3.
As to claim 12, Gibson discloses the pigments to include barytes, which are known in the art as barium sulfates.

Claims 1-3, 6-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Miyamae (US 2018/0051181).
Miyamae discloses a method for preparing cationic electrodeposition coating compositions, exemplifying mixing water, amine-modified epoxy resin emulsion (ii-1) and a pigment dispersion paste (p. 11, [0157]-[0158], Example 1), where the amine-modified epoxy resin emulsion is prepared my mixing the aminated resin (A-1) (p. 10, [0147]), block isocyanate curing agent, and neutralizing with formic acid (pKa=3.75) (p. 10, [0152]).
Miyamae anticipates instant claims 1-3, 6, 7 and 15.
Example 1 contains no acids having a pKa of less than 0 or a pKa of less than 3.
As to claims 8 and 9, Miyamae discloses that the amine-modified epoxy resin emulsion is neutralized with one or more acids selected from the group consisting of dimethylolpropionic acid, formic acid, acetic acid and lactic acid (p. 6, [0106]).
As to claim 10, Miyamae repeats Example 1 where an amine-modified epoxy resin emulsion is neutralized with acetic acid (ii-3) instead of the amine-modified epoxy resin emulsion which is neutralized with formic acid (p. 12, [0167], Example 7).

Claims 1-7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (US 2006/0124462).
Morishita exemplifies preparing an electrodeposition coating composition comprising water, the main emulsion of Example 3 and a pigment dispersion paste containing silicon oxide (p. 5, [0041]), where the main emulsion of Example 3 is prepared by mixing the base resin of Production Example 2, which is an epoxy amine adduct (p. 4, [0036]-[0037]), and a curing agent prepared in Example 1, and neutralizing with formic acid (pKa=3.75) (p. 4, [0038]).
Morishita exemplifies the composition as providing improved edge protection compared to compositions which do not include silicon oxide.
Morishita anticipates instant claims 1-3, 6, 7, 11 and 15.
As to claims 4 and 5, Morishita does not use any other acid in the examples.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2006/0124462), as applied above to claims 1-7, 11 and 15.
Morishita anticipates instant claims 1-7, 11 and 15, as Morishita exemplifies an electrodeposition coating composition prepared from mixing an epoxy amine adduct resin and a curing agent, neutralizing with formic acid (pKa=3.75) and adding a pigment dispersion paste including silicon oxide as a pigment.
Morishita teaches that barium sulfate can be added as an extender pigment.
Adding barium sulfate as an extender pigment to Example 1 is prima face obvious and meets applicants’ claims 12-14, 19 and 20.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While using a combination of acids with a pKa of greater than 0, such as a combination of formic acid, DMPA, lactic acid and acetic acid, there is no teaching or suggestion in the art to use this particular combination in the claimed amounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766